Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Kerry                Appeal from the 62nd District Court of
Bryon Noble and Gayla Renee Noble                     Franklin County, Texas (Tr. Ct. No.
                                                      11797). Opinion delivered by Chief Justice
No. 06-16-00032-CV                                    Morriss, Justice Moseley and Justice
                                                      Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Kerry Bryon Noble, pay all costs of this appeal.




                                                      RENDERED NOVEMBER 4, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk